MEMORANDUM **
Randall D. Schleve appeals from his jury-trial conviction and sentence for railroad retirement fraud and theft of government property, in violation of 18 U.S.C. §§ 1001(a)(1) and 641.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Schleve has filed a brief stating there are no grounds for relief, and a motion to •withdraw as counsel of record. *736Schleve has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.